Citation Nr: 0425837	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-08 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico



THE ISSUE

Entitlement to an extension of the delimiting date for 
educational assistance benefits under Chapter 30, Title 38, 
United States Code.  



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1983 to 
April 1986 and from November 1986 to November 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the RO in Muskogee, 
Oklahoma.  

The veteran was afforded a hearing at the RO in Albuquerque, 
New Mexico in September 2003.  

Then, he testified before the undersigned Veterans Law Judge 
in April 2004.  Transcripts of both hearings have been 
associated with the record.  



FINDINGS OF FACT

1.  The veteran was discharged from active duty on November 
5, 1993.  

2.  The veteran did not serve a later period of active duty 
nor was he prevented from pursuing or completing a program of 
education due to a disability.  



CONCLUSION OF LAW

The claim for an extension of the applicable delimiting date 
for receiving educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond May 26, 2001, must 
be denied. 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. §§ 
21.7050, 21.7051 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

As noted, the veteran was discharged from service in November 
1993.  

A September 1998 letter from the Department of the Army 
Personnel Command indicated that the veteran's DD Form 214 
had been received and that he had been determined eligible 
for the Montgomery GI Bill.  He was instructed to complete a 
form and provide a copy of his discharge document when 
applying to use his benefits.  He was also instructed to mail 
a cashier's check or money order for $1200 to the Defense 
Finance and Accounting Service.  

In April 2002 the RO denied the veteran's claim for education 
benefits.  It found that the veteran's period of service did 
not render him eligible for the Montgomery GI Bill and that 
he had withdrawn his contributions to the Post Vietnam-Era 
Educational Assistance Program in August 1986.  

In a May 2002 letter, the veteran expressed his disagreement 
with the RO's finding and noted that, when he was 
involuntarily discharged, he was given the wrong code stating 
that he was ineligible for benefits.  He submitted the letter 
from Army Personnel Command.  He requested a full ten years 
in which to utilize his benefits.  

An August 2002 electronic mail message from Army Personnel 
Command to the RO notes that the veteran had called in July 
complaining that VA had denied his claim for education 
benefits.  The author noted that the veteran had been 
provided paperwork and instructed to pay $1200 in 1998.  She 
stated that a review of his file showed that he had never 
returned the required paperwork or proof of payment of the 
required $1200.  She noted that the veteran's response was 
that he was waiting for the RO to inform him that he was 
eligible.  He was instructed that he would not be deemed 
eligible until he completed the required paperwork and paid 
$1200.  The veteran was cautioned that he had only 10 years 
from the date of his last separation to use his education 
benefits, and he acknowledged that limitation.  

The RO determined in August 2002 that the veteran was 
eligible for education benefits and set a delimiting date of 
November 6, 2003.  The veteran subsequently disagreed with 
the delimiting date.  

At his September 2003 hearing before an RO Hearing Officer, 
the veteran requested that he be afforded a full 36 months of 
education benefits, without limitation.  He did not indicate 
that he was precluded from utilizing his education benefits 
due to disability.  He stated that he had applied several 
times for education benefits but was denied.  Specifically, 
the veteran indicated that he had been denied eligibility in 
1997 and appealed that denial.  He denied having re-applied 
for the benefit until the application which led to the 
instant appeal.  

A December report of contact between the Albuquerque and 
Muskogee ROs indicates that the Muskogee RO had no record of 
previously denied education benefits applications earlier 
than February 2002.  

At his April 2004 hearing, the veteran testified that he had 
been told on his discharge in 1993 that he was not eligible 
for education benefits, but later discovered that such was 
incorrect.  He stated that he was sent correspondence in 1998 
that indicated that he was eligible, but that when he applied 
for the benefits in 2002, he was denied.  He maintained that 
he had submitted claims three or four times but that those 
claims were denied.  He argued that, because he had not been 
told until 1998 that he was eligible, he should be able to 
use the entire 36 months of eligibility, regardless of the 
computed delimiting date.  

The veteran noted that he had been evaluated as 100 percent 
disabled due to post-traumatic stress disorder (PTSD) and 
testified that he had experienced some trouble in school as a 
result of his symptoms but that he had received medication 
and had been able to complete his degree.  It was noted that 
the veteran was in a Master's program at the time of his 
hearing.  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] was enacted.

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits. It also redefines 
the obligations of VA with respect to its duty to assist a 
claimant in the development of a claim. See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a).

The veteran's sole argument for an extension of his 
delimiting date for Chapter 30 educational assistance 
benefits is that he has an underlying learning disability 
that essentially prevented him from completing his education 
during his period of eligibility for Chapter 30 benefits.

The facts presented by the veteran are not in contention and 
the factual evidence is not dispositive in this case. 
Instead, this case involves statutory interpretation.

Because the VCAA has no effect on claims when the question is 
limited to a matter of law, including statutory 
interpretation, the Board need not determine if VA met the 
duty to assist and duty to notify requirements of the VCAA.  
See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. 
Gober, 14 Vet. App. 227 (2000).


III.  Analysis

The provisions of Chapter 30, Title 38 of the United States 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.

38 C.F.R. § 21.7050(a) sets out a ten-year time limitation 
for Chapter 30 educational assistance benefits. The time 
limitation begins to run on the date of the veteran's last 
discharge or release from a period of active duty of ninety 
days or more of continuous service.  

38 C.F.R. § 21.7051(a) allows for an extension of the 
delimiting period upon a showing that the veteran was 
prevented from initiating or completing his chosen program of 
education within the otherwise applicable eligibility period 
because of a physical or mental disability that did not 
result from the veteran's willful misconduct.  

The regulation further states that it must be clearly 
established by medical evidence that such a program of 
education was medically infeasible and that VA would not 
consider a veteran who was disabled for a period of thirty 
days or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  38 C.F.R. § 21.7051(a)(2).  

The veteran was discharged from active service on November 5, 
1993, and the period of eligibility for Chapter 30 benefits 
ended on November 6, 2003.

The regulations do not authorize extension of a delimiting 
period for education benefits for any reason other than 
medical infeasibility.  In this case, the veteran does not 
contend, and the evidence does not indicate that he served a 
later period of active duty, nor was he prevented from 
pursuing or completing his program of education prior to the 
established delimiting date due to a disability.  

In fact, although he described his PTSD as having caused 
problems with his studies, he indicated that he was properly 
diagnosed and treated, which allowed him to finish his 
degree.  His sole argument is that the Army placed the 
improper code on his discharge paperwork and that such caused 
denial of his claim for education benefits prior to August 
2002.  

Accordingly, the Board concludes that the appellant's 
delimiting date for chapter 30, Title 38, United States Code, 
educational assistance benefits was properly established, and 
the criteria for an extension of the delimiting date are not 
met.  

As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



ORDER

An extension of the delimiting date for education assistance 
benefits is denied.



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



